EXHIBIT INTERNATIONAL DISTRIBUTION AGREEMENT This Distribution Agreement (“Agreement”) is entered into by Sonasoft, a California corporation (“Sonasoft”), and Wipro LTO—Infotech Group, a corporation (“Distributor”), as of the 1st day of February, 2008. This Agreement is made with reference to the following facts: A.Sonasoft has developed certain database and server backup products, consisting of both hardware and software components. B.Distributor desires the right to market and install Sonasoft’s products to Distributor’s customers, and Sonasoft desires to grant to Distributor the license and right to market and install these products in accordance with the terms and conditions of this Agreement. Therefore, the parties agree as follows: 1.DEFINITIONS. (a)“Software” means the Sonasoft products, which are described in Exhibit“A” to this Agreement.The term “Software” includes the Software Documentation and the software programs that are part of Sonasoft’s Software Development
